DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 6-7 and 9 are pending in the application. No newly added claims are presented. Claims 4 and 5 has been canceled. 
Claim Rejections - 35 USC § 112
Claims 1-3, 6-7 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s disclosure does not provide support for a parent co-sleeping in a full prone or supine length manner in the specifications or drawings. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-3, 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,427,666 hereinafter referred to as Saxe in view of US Patent 730,391 hereinafter referred to as Owen. Saxe discloses a rectangular crib (see all figures) having a vertical long front 16 and back wall 14 and a vertical first and second side wall 10, 12 connecting the two long walls and having a first crib mattress 32 of a first width comprising: the front wall having an outer and inner side, the front wall capable of folding downwards to a horizontal position (see fig. 2), such that the inner side is in the uppermost position; a leg 22 positioned on the outer side of the front wall in a manner to support the front wall in the horizontal position; and a co-sleeping second crib mattress 30 of a second width for positioning on the front wall inner side when the front wall is in the horizontal position, wherein the first crib mattress and second crib mattress widths are of a combined width sufficient for parental co-sleeping in a full prone or supine length manner and the legs are sufficient to support a child and parent at the same time. However does not disclose a plurality of a legs positioned on the outer side of the front wall in a manner to support the front wall in the horizontal position. 
Owen teaches front wall B capable of folding downwards to a horizontal position a plurality of  a legs E positioned on the outer side of the front wall in a manner to support the front wall in the horizontal position. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the crib of Saxe to have a plurality of legs as taught by Owen for the purpose of supporting the front wall. Such a modification would not yield unexpected results. 
Re-Claim 2
	Saxe as modified by Owen discloses, 
		wherein the mattress is attached to a top rail of the front wall (see fig. 2 & 3).
Re-Claim 3

Re-Claim 6
	Saxe as modified by Owen discloses,
wherein the legs fold away when the front wall is in the vertical position (see fig. 2 & 3).
Re-Claim 7
	Saxe as modified by Owen discloses the claimed invention except for wherein the legs positioned on the outer side of the front wall are removable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the legs to be removable from the crib, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177,179. Such a modification would require ordinary skill in the art using well known methods like a screw, bolt or pin as a fastener. 
Re-Claim 9
Saxe as modified by Owen discloses,
Wherein the bed is being used for parental co-sleeping with a child (the bed is capable of being used as a co-sleeper). 
Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. 

Applicant argues the prior art of Saxe is not large enough to accommodate a parental co-sleeper. Examiner respectfully disagrees. The mattress 32 is dimensioned to be 17.5 inches x 35.5 inches so in the opened state the sleep surface would be about 35 x 35.5 inches. Such a size would comfortably accommodate a parental co-sleeper in a plurality of positions (also dependent on the side of the parental co-sleeper). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/IFEOLU A ADEBOYEJO/
Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673